            Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 1 of 12




                  IN THE UNITF:ii4S,TA' DISTRICT COURT
                  FOR THE MIDDLE DISTRIGT OF ALABAMA
                            10M-13CI 23 A it' Eastern Division
SCOTT EATON,                               t
                                ti S. otb ,1)1`.:;
                                                 .TRICI)i\LA
       Plaintiff,
v.
                                                   )
                                                   )
                                                                3:20-cv-00860
                                                   ) CIVIL ACTION NO.
WESTROCK COMPANY,                                  )
                                                   )
       Defendant.                                  )
                                                   )
                                                   )

                              NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant WestRock

Company ("WestRock") files this Notice of Removal to remove this action from

the Circuit Court of Russell County, Alabama, where it was filed as CV-2020-

900219, to the United States District Court for the Middle District of Alabama. To

support, WestRock states as follows:

                                   BACKGROUND

       1.      On September 14, 2020, Plaintiff Scott Eaton ("Plaintiff') filed a

Complaint in the Circuit Court of Russell County, Alabama styled as Scott Eaton v.

WestRock Company, Civil Action No. CV-2020-900219. A true and correct copy

of the entire state court file is attached as Exhibit A.

      2.       Plaintiff asserts claims against WestRock for negligence, wantonness,

and failure to warn. Compl. at TT 7-16(Ex. A).
            Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 2 of 12




       3.       His claims arise out of a February 27, 2019 incident at a mill in

Cottonton, Alabama that is operated by one of WestRock's indirect subsidiaries.

Id. at IN 3-4. Plaintiff alleges he slipped in sodium hydroxide that had been spilled

in the area. Id. at ¶ 4. According to the Complaint, WestRock's purported

negligence and wantonness led to Plaintiff falling and being severely burned,

which he more specifically describes as third degree burns, on his right leg. Id. at

¶¶ 5, 12, 16. He says these are permanent injuries that left him permanently

scarred and disfigured. Id. at In 12, 16.

       4.       Plaintiff seeks an unspecified amount of compensatory and punitive

damages for his claims. Id. at p 3. He nevertheless contends he is entitled to an

award compensating him for the medical expenses, physical pain and mental

anguish he endured in the past and will continue enduring into the future, past and

future lost wages, and impairment to his ability to engage in normal activities. Id.

at IN 12, 16.

       5.       WestRock received a copy of the state court summons and complaint

at the Cottonton Mill via certified mail on September 25, 2020.1 See Return of

Service (Ex. A).


1 Although WestRock received a copy of the summons and complaint, Plaintiff has not perfected
service on WestRock yet. First, WestRock is not located at the Cottonton mill. Maxwell Decl.
at ¶¶ 3-4 (Ex. B). That mill is operated by one of WestRock's indirect subsidiaries, WestRock
Coated Board, LLC, and the subsidiary is not authorized to accept service on WestRock's behalf.
Id. at In 4-5. Second, the summons and complaint were directed generally to "WestRock
Company" rather than a person as required by the Alabama Rules of Civil Procedure. For
corporations and other entities, the summons and complaint must be served on either an officer,
partner other than a limited partner, managing or general agent, or agent that has been appointed

                                               2
             Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 3 of 12




        6.      Notwithstanding that Plaintiff filed his complaint in state court, this

action could have been originally filed in federal court pursuant to 28 U.S.C. §

1332 due to there being complete diversity of citizenship between Plaintiff and

WestRock and the amount in controversy exceeding $75,000, exclusive of interest

and costs.

        7.      This action therefore may be properly removed under 28 U.S.C. §

1441(a).

                             DIVERSITY OF CITIZENSHIP

        8.      Upon information and belief, Plaintiff is a citizen and resident of the

State of North Carolina. Compl. at ¶ 1 (Ex. A).

        9.      WestRock is a Delaware corporation with its headquarters and

principal place of business in Georgia. Maxwell Decl. at ¶ 3(Ex. B). WestRock is

thus a citizen of Delaware and Georgia for jurisdictional purposes. See 28 U.S.C.

§ 1332(c)(1) (for diversity jurisdiction, "a corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and ofthe

State or foreign state where it has its principal place of business .. ."), Hertz Corp.

v. Friend, 559 U.S. 77, 92-93 (2010) ("We conclude that 'principal place of


by the entity or by law to accept service of process on the entity's behalf. Ala. R. Civ. P. 4(c)(6).
This means that if the summons and complaint are served by certified mail, as they were here,
they "must be directed to the registered or appointed agent or to a specific person, such as an
`officer.'" Ala. R. Civ. P. 4, 2004 Amendment Committee Comments; cf. Med-Call, Inc. v.
Livingston, 64 So. 3d 1051, 1054 (Ala. Civ. App. 2010)(holding that service was not properly
perfected on a corporate defendant when it was not served upon "one of the persons specified in
Rule 4(c)(6)"). Because Plaintiff did not do so, he has not perfected service on WestRock.

                                                 3
        Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 4 of 12




business' is best read as referring to the place where a corporation's officers direct,

control, and coordinate the corporation's activities. It is the place that Courts of

Appeals have called the corporation's 'nerve center.' And in practice it should

normally be the place where the corporation maintains its headquarters ... ."). In

other words, WestRock is not now, and was not at the time of the filing of the

Complaint, a citizen of the State of Alabama or the State of North Carolina within

the meaning ofthe Acts of Congress related to the removal of cases.

      10.    Because Plaintiff and WestRock are citizens of different states there is

complete diversity of citizenship for removal purposes.

                         AMOUNT IN CONTROVERSY

I.    Plaintiffs claims place more than $75,000 exclusive of interests and
      costs in controversy.

      11.    For a federal court to have subject matter jurisdiction based on the

diverse citizenship of the parties, the amount in controversy must exceed $75,000,

exclusive of interest and costs. 28 U.S.C. § 1332(a)(1). In cases where the

complaint does not specify the amount of damages being claimed,

             `removal from state court is Uurisdictionally] proper if it
             is facially apparent from the complaint that the amount in
             controversy exceeds the jurisdictional requirement .... If
             the jurisdictional amount is not facially apparent from the
             complaint, the court should look to the notice of removal
             and may require evidence relevant to the amount in
             controversy at the time the case was removed.'




                                          4
         Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 5 of 12




Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)(quoting

Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319(11th Cir. 2001)).

       12.    When assessing the amount in controversy, courts do not have to

"suspend reality or shelve common sense" to determine whether the jurisdictional

minimum is met. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1062 (11th Cir.

2010). They may instead rely on "their judicial experience and common sense" in

addition to making "'reasonable deductions, reasonable inferences, or other

reasonable extrapolations' from the pleadings" to determine the propriety of

exercising jurisdiction over the case. Id. at 1061-62. If common sense and judicial

experience demonstrate the amount in controversy is satisfied, even though it may

"not [be] absolutely clear, 'federal courts have a strict duty to exercise the

jurisdiction that is conferred upon them by Congress."' Culpepper v. Stryker

Corp., 968 F. Supp. 2d 1144, 1150(M.D. Ala. 2013).

       13.   A review of Plaintiffs allegations with these principles in mind

demonstrates more than $75,000 is at issue in this litigation even though Plaintiff

did not specify an amount in the Complaint.

       14.   Plaintiff -contends he suffered significant and permanent physical

injuries, including third degree burns to his right leg. Plaintiff alleges he suffered

physical pain and mental anguish, incurred medical expenses, lost income, and

could not engage in normal activities as a result of his injuries:




                                          5
        Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 6 of 12




             As a proximate consequence of [WestRock's] negligent
             and/or wanton conduct, [Plaintiff] fell in the hazardous
             chemical and was caused to suffer the following injuries
             and damages: third-degree burns to his right leg; medical
             expenses; physical pain and mental anguish and will
             continue to do so in the future; permanent scarring and
             disfigurement; he has lost income and will continue to
             lose income in the future; his ability to continue normal
             activities was impaired and will be impaired in the future;
             he suffered permanent injury; and, was otherwise injured
             and damaged.

Compl. at ¶¶ 12, 16(Ex. A). A plaintiff asserting claims related to injuries such as

these could recover in excess of $75,000. This is especially true in light of the

facts associated with the incident and Plaintiffs allegation that he has been

permanently disabled and disfigured. See Mallory v. Biomet, Inc., No. 2:14cv984-

SRW, 2014 WL 6890740, at *1 n.1 ("Based on the plaintiffs allegations,

particularly those of permanent disability and disfigurement, the court concludes

that it is facially apparent from the complaint that the amount in controversy

exceeds that required to support the court's exercising diversity jurisdiction, even

excluding consideration of punitive damages.").

      15.   Plaintiff says he sustained third degree burns to his right leg. See

Compl. at Tif 12, 16 (Ex. A). Third degree burns are the most severe of all burns.

See What are the Classifications of Burns?, Stanford Health Care, available at

www.stanfordhealthcare.org/medical-conditions/skin-hair-and-nails/burns/stages.

html (last visited Oct. 20, 2020). Third degree burns "destroy the epidermis and

dermis" a d "may also damage the underlying bones, muscles, and tendons. The

                                         6
          Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 7 of 12




burn site appears white or charred. There is no sensation in the area since the

nerve endings are destroyed." Id. Third degree bums often must be treated with

skin grafts to close the wounds. Third-degree burn, Mayo Clinic, available at

www.mayoclinic.org/diseases-conditions/burns/multimedialthird-degree-burn/img-

20006133 (last visited Oct. 20, 2020).

        16.    As ofDecember 2019, almost one year after the incident, Plaintiff was

still receiving medical treatment for his injuries and had not been able to retum to

work. Sadler Decl. at ¶ 3(Ex. C).

       17.     As part of his continuing medical treatment, Plaintiff underwent

surgery for his injuries.

       18.     Against this backdrop, common sense and judicial experience dictate

more than $75,000 is put in controversy by Plaintiffs claims.

       19.     That Plaintiff is seeking more than $75,000 in damages is further

demonstrated by his wantonness claim, which could support an award of punitive

damages under Alabama law.2 See Ala. Code § 6-11-20(a) (allowing courts to

award punitive damages for wantonness claims provided the claim is established

by clear and convincing evidence). It is well-settled that courts must consider

punitive damages in addition to compensatory damages when calculating the

amount in controversy. Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531,



2 Although the determination of the amount in controversy is a matter of federal law, district
courts may nonetheless look to state law to the extent it is relevant to defining the nature and

                                               7
          Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 8 of 12




1535 (11th Cir. 1987). They may likewise consider awards in cases involving the

same type of suit to determine the amount in controversy. See Bolling v. Union

Nat'l Life Ins. Co., 900 F. Supp. 400, 404 (M.D. Ala. 1995); see also Henry v.

Nationwide Ins. Co., No. 06-0612-CV-M, 2007 WL 2409817, at *2 (S.D. Ala.

Aug. 22, 2007).

       20.     Plaintiffs in Alabama routinely settle their claims or receive awards

that far exceed the amount in controversy required for diversity jurisdiction in third

degree bum cases. See, e.g., Jackson v. QHG ofAla., Inc., No. CV-02-389 L, 2003

WL 24054508 (Cir. Ct. Houston County, Ala. Jun. 11, 2003) (plaintiff obtained

$125,000 verdict on claims arising from third degree bums on right upper arm);

Bolton v. J.C. Duke & Assocs. Gen. Contractors, Inc., No. CV-01=3329, 2003 WL

24054203 (Cir. Ct. Mobile County, Ala. Feb. 18, 2003) (plaintiff obtained

$9,500,000 verdict on claims related to third degree bums and severe

disfigurement to hands, arms, torso, and legs); Burnett v. Cranford, No. CV-90-

204, 1990 WL 460775 (Cir. Ct. Shelby County, Ala.)(the parties settled a lawsuit

related to an eighteen-month old child suffering third degree bums for $252,400).

       21.    Given the nature of Plaintiffs claims, alleged permanent injuries and

disfigurement, and his request for compensatory and punitive damages, there can

be no question there is more than $75,000 in controversy in this dispute.



degree of the right sought to be enforced. Broughton v. Fla. Int'l Underwriters, Inc., 139 F.3d
861, 863 (11th Cir. 1998).
        Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 9 of 12




II.   If there is any question regarding the amount in controversy, WestRock
      should be granted leave to conduct jurisdictional discovery to support
      its argument that the Court has subject matter jurisdiction over this
      case.

      22.    While WestRock alleges all jurisdictional requirements are satisfied

and has submitted sufficient information and evidence in support of its position,

WestRock should be granted leave to conduct jurisdictional discovery prior to any

order remanding this case to state court.

      23.    In 2011, Congress clarified the procedure for determining the amount

in controversy when it is challenged after a removal. See Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 88 (2014). The House Judiciary

Committee explained and the Supreme Court has since recognized, that under that

procedure "`[d]efendants do not need to prove to a legal certainty that the amount

in controversy requirement has been met. Rather, defendants may simply allege or

assert that the jurisdictional threshold has been met. Discovery may be taken with

regard to that question.'" Id. (quoting H.R. Rep. No. 112-10, at 16 (2011)). As a

result, it is not surprising that courts in this district hold that "binding Supreme

Court authority mandates that the court must afford the defendant an opportunity to

gather evidence to support its allegations as to the value of[the plaintiffs claims]

and, following a period of limited discovery, the court must decide whether the

amount in controversy requirement is satisfied based on a preponderance of the

evidence." Mem. Opinion & Order, Doc. 35, Montgomery Kidney Specialists, LLP



                                            9
         Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 10 of 12




v. Physicians Choice Dialysis of Ala., LLC, No. 2:17-cv-00668, at 5 (Jun. 18,

2018).

      24.    WestRock accordingly requests that the Court grant it leave to

conduct jurisdictional discovery on the amount in controversy and present

additional evidence before any order remanding this case to state court.

                           REMOVAL PROCEDURES

      25.    This Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b) because it was filed before WestRock was properly served with the state

court Summons and Complaint.

      26.    Removal to the United States District Court for the Middle District of

Alabama is proper under 28 U.S.C. § 1441(b) as Russell County—where the state

court action was originally filed and pending—is within the Middle District of

Alabama. See 28 U.S.C. § 81(b)(3).

      27.    WestRock will serve this Notice of Rernoval on counsel for all

adverse parties as required by 28 U.S.C. § 1446(d).

      28.    WestRock will promptly file a written Notice of Filing Notice of

Removal, with a copy of this Notice of Removal attached, with the Clerk of the

Circuit Court of Russell County, Alabama. Additionally, WestRock will serve the

Notice of Filing on counsel for all adverse parties.

      29.    The allegations of this Notice of Removal are true and correct.




                                         10
        Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 11 of 12



      30.    By filing this Notice of Removal, WestRock does not waive any

defense that it may have available to it including, but not limited to, those in Rule

12(b) of the Federal Rules of Civil Procedure.

      WHEREFORE, WestRock respectfully gives notice that this action has been

removed from the Circuit Court of Russell County, Alabama to the LTnited States

District Court for the Middle District of Alabama, being the district for the county

in which this action is pending, and requests that this action proceed as properly

removed to this Court. If any questions arise as to the propriety of the removal of

this action, WestRock requests the opportunity to conduct limited jurisdictional

discovery, submit a brief, and present oral argument to support its position that this

case was properly removed.



                                                    ctfully submitted,


                                              Jo A. Earnhardt
                                              Evan P. Moltz
                                              Attorneys for WestRock Company



OF COUNSEL:

MAYNARD,COOPER & GALE,P.C.
1901 Sixth Avenue North
Suite 1700
Birmingham, AL 35203-2618
Telephone: 205.254.1000
Fax: 205.254.1999
Email: jearnhardt@maynardcooper.com


                                         11
       Case 3:20-cv-00860-SMD Document 1 Filed 10/23/20 Page 12 of 12




       emoltz@maynardcooper.com


                         CERTIFICATE OF SERVICE

       I hereby certify I served on this the 23rd day of October 2020, the foregoing
on all counsel ofrecord via email and/or U.S. mail at the following address:

Evan G. Allen
BEASLEY, ALLEN,CROW,METHVIN,PORTIS & MILES,P.C.
P.O. Box 4160
Montgomery, AL 36104
evan.allen@beasleyallen.com




                                        12
